Title: George Washington to Beverley Randolph, 7 December 1791
From: Washington, George
To: Randolph, Beverley



Sir
Philadelphia Dec. 7. 1791.

I have recieved your letter of Nov. 18. covering a resolution of the legislature of Virginia of Nov. 14. and a Memorial of sundry citizens of that commonwealth on the subject of their property carried away by the British, contrary, as they suppose, to the stipulations of the treaty of peace. A regular channel of communication with that government being now open, I shall not fail to pay due attention to this subject.—I have the honor to be with due consideration Yr. Excellency’s Most Obedt. Sr.
